internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person -id date date contact telephone number legend uil x name of grant program geographical area educational institutions z i grant amount dear we have considered your request for advance approval of a grant-making program under g of the intemal revenue code dated date with a postmark date of date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you were classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program named x that will be awarding scholarships fo nursing students enrolled full time or part time in an accredited y nursing education program leading to licensure as a registered nurse and or graduate and doctoral degree in advanced clinical practice grants are to be utilized by the students for tuition books fees and or related schoo expenses recipients will be attending grants generally range from x for first time applicants students may apply for more than one award however only one grant will be considered by the board in a fiscal_year second time or more applicants are generally approved for a lesser amount taking into consideration the school the student is attending and the demonstrated need the type of program in which the student is enrolled - diploma a d bsn msn doctorate of nursing science and the name of the institution the selection criteria include ‘the expected date of graduation present grade point average previous schools attended and degrees attained the date of any previous applications to w and amounts awarded if granted brief statement of reason for requesting financial assistance in addition each applicant must provide the following anofficial registrar's letter with the embossed school seal confirming enrollment in the nursing program and is to be sent from the school to you transcripts are not accepted anursing faculty_member advisor letter of recommendation which may be enclosed with the application the selection committee will consist of your president and corresponding secretary a recipient cannot be related to a member of the selection committee or to any disqualified persons’ related to you all applications will be reviewed for completeness when questions of concerns arise regarding student applications the student faculty_member or school of nursing is contacted for clarification the president prepares a written summary of each application_for the board's review at a board meeting the corresponding ‘secretary maintains a complete file on each applicant and presents the file of each applicant before the board your procedures for exercising supervision over grants you expect a progress report from the grantees if no report is forthcoming or ifa report indicates that funds are not being used in furtherance of the scholarship purpose the board_of directors will conduct an investigation take reasonable steps to prevent awarding further grants and to recover diverted funds if possible you will contact students who have not provided a progress report following receipt of their grant and request information directors of the schools of nursing will receive written correspondence on a yearly basis with the names of students who have received grants you will contact educational institutions each semester for verification of student level and continued progress a final report is requested from the school of nursing upon completion of the grantee’s course of study you will permanently retain all records submitted by the grantees and their educational institutions you will obtain and maintain in your files evidence that none of your members ar of the selection committee is related to any recipient sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that section d shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and gi ili the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that effective date your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures as of date are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein effective date constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or alt award distributions can be substantiated upon request by the intemal revenue service this determination is directed only to the organization that requested it sec_61 of the gade provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
